AO 455 {Rev. 01/09) Waiver of an Indictment


                                      UNITED STATES DISTRICT COURT
                                                         for the
                                               Southern District of California

                  United States of America                  )
                                 V.                         )     Case No. 19-mj-02547-BGS-1
                                                            )
                  PRISCILLA GONZALEZ
                                                            )
                            Defendant                       )

                                              WAIVER OF AN INDICTMENT

        I understand that I have been accused of one or more offenses punishable by imprisomnent for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

       After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.
